PER CURIAM:
Nikola T. Guenov, a native and citizen of Bulgaria, petitions for review of an order of the Board of Immigration Appeals (Board) adopting and affirming the Immigration Judge’s decision finding that Guenov abandoned his applications for asylum, withholding of removal, and protection under the Convention Against Torture. We have reviewed the record and the Board’s order and affirm the denial of relief for the reasons stated by the Board. See In Re: Guenov, No. A79-326-378 (B.I.A. Mar. 16, 2007). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.